DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s response dated 06/22/2022 has been received and made of record.
Claims 1-20 are pending in Application 16/249,825. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 06/22/2022, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crouthamel (US 2017/0303187 A1) as described below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2017/0132884 A1) in view of Oliver (US 2015/0156567 A1) and further in view of Crouthamel (US 2017/0303187 A1).

Regarding claims 1, 17, and 19, Kumar discloses a method, an apparatus, and a non-transitory computer-readable medium storing code (Kumar: Claim 1, “a processor; a display; a data store; a non-transitory memory; and an application stored in the non-transitory memory that, when executed by the processor”… performs method steps) for real-time analytics (Kumar: Paragraph [0040], “the information presented in the window 180 may update in real-time or near real-time as information from electronic monitors 104 is received by the monitoring station 110”), the method: 
	a processor, memory in electronic communication with the processor (Kumar: Claim 1, “a processor; a display; a data store; a non-transitory memory; and an application stored in the non-transitory memory that, when executed by the processor”… performs method steps); 
	and instructions stored in the memory and executable by the processor to cause the apparatus (Kumar: Claim 1, “a processor; a display; a data store; a non-transitory memory; and an application stored in the non-transitory memory that, when executed by the processor”… performs method steps) to: 
	receive a set of data (Kumar: Paragraph [0040], “the information presented in the window 180 may update in real-time or near real-time as information from electronic monitors 104 is received by the monitoring station 110”) related to an environment and a set of individuals in the environment, at least a portion of data in the set of data received wirelessly from a user equipment (UE) associated with individuals in the set of individuals (Kumar: Paragraph [0026], “a plurality of monitors 104 and/or instruments associated with each of the workers 102, and a plurality of wireless access points (APs) 106. The APs 106 provide wireless communication links to the monitors 104 to a network 108”); 
	determine, by the at least one processor, a condition of the environment and the set of individuals in the environment based at least in part on a real-time analysis of the received set of data (Kumar: Paragraph [0040], “the information presented in the window 180 may update in real-time or near real-time as information from electronic monitors 104 is received by the monitoring station 110”), wherein the condition comprises a safety concern identified by the set of individuals (Kumar: Paragraphs [0024]-[0025], “The monitoring station can further interpret information from monitors from multiple different workers to establish a picture of the workplace”, and “The monitoring station can associate these independent indications and synthesize a model of a gas leak of hazardous gas in the area that is increasing in concentration and hence increasing danger posed to workers”); 
	generate, by the at least one processor, a real-time snapshot report based at least in part on the determining (Kumar: Paragraph [0040], “the information presented in the window 180 may update in real-time or near real-time as information from electronic monitors 104 is received by the monitoring station 110”), wherein the real-time snapshot report comprises the safety concern associated with the condition of the environment and the set of individuals in the environment (Kumar: Claim 1, “analyzes information from a plurality of electronic monitors associated with one of the workers to determine a safety status of that worker, corroborates information from a first electronic monitor associated with the one or the workers using information from a second electronic monitor associated with the one of the workers, and based on the corroboration of the information from the first electronic monitor, presents an alarm indication on the display, where selection of the alarm indication by a user interface causes details about the one of the workers to be presented in a drill-down frame on the display”); 
	and provide the real-time snapshot report for display (Kumar: Paragraph [0040], “the information presented in the window 180 may update in real-time or near real-time as information from electronic monitors 104 is received by the monitoring station 110” and Claim 1, “presents an alarm indication on the display, where selection of the alarm indication by a user interface causes details about the one of the workers to be presented in a drill-down frame on the display”). 
	Kumar does not explicitly disclose the determination is performed on the basis of majority reporting (but see the example in Kumar: Paragraph [0024]).
	However, Oliver discloses a voting on safety hazards (Oliver: Paragraph [0251], “People can also vote an area as dangerous explicit or if they turn the panic button into a dead handle, or countdown to alarm mode. If the mobile computing device application notices that a person regularly travels an area it may also ask the user to vote the safety of this area. The information can be reported to a map of critical dangerous areas” ; this voting would be understood to comprise a majority-based system). 
	Kumar and Oliver are analogous art in the same field of endeavor as the instant invention as both are drawn to safety and hazard reporting. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Oliver’s majority/voting method into the system of Kumar to allow for prioritization of results and overcoming singular mistakes. 

	Kumar-Oliver does not explicitly disclose identify[ing], by the at least one processor, a work task allocation for each individual of the set of individuals or that the condition of the environment and the set of individuals in the environment is determined based a real-time analysis also of the work task allocation.
	However, Crouthamel discloses identify[ing], by the at least one processor, a work task allocation for each individual of the set of individuals and that the condition of the environment and the set of individuals in the environment is determined based also on the work task allocation (Crouthamel: Paragraph [0246], “one component of the worker safety system is to perform a job hazard analysis (JHA) and then apply the hierarchy of hazard controls. The specific job is analyzed to understand various safety-related aspects, such as an identification of tasks, an identification of potential hazards (e.g. gas, electrical, chemical, thermal, noise, etc.), and the like. The worker safety system may have the information about various tasks and known potential hazards and pay perform an analysis to determine if the hazard can be eliminated from the task. If not, the worker safety system may recommend a way to mitigate the hazard”, and Paragraph [0247], “In embodiments, the worker safety system may determine, based on the identified hazard and task, an appropriate PPE or other protective technology (e.g. foam protection, hearing protection, fall, etc.) to use to minimize a hazard. The worker safety system, through use of connected instruments and devices may determine if the correct subtype of PPE was ultimately selected by the worker, if the selected PPE has been maintained, if the selected PPE has been donned or is otherwise in use, if the selected PPE is being used properly, and the like. For example, a job may require use of an air purifying respirator that filters in a chemical or mechanical way to block dust, fumes or gases. The worker safety system may recommend a disposable versus a re-usable/refillable respirator based on the task, the worker safety system may determine if the re-usable respirator has been properly maintained, and based on a pressure reading from the respirator, the worker safety system may determine that the respirator is in proper use. Further, the air purifying respirator may be equipped with a sensor, such as an RFID. If the worker safety system detects that a worker is in an area requiring the PPE or has indicated that a task has begun requiring the PPE but the RFID is not detected by the worker's instrument, an alarm may sound.”).
	Kumar-Oliver and Crouthamel are analogous art in the same field of endeavor as the instant invention as both are drawn to safety and hazard reporting. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Crouthamel’s hazard and task-based recommendation scheme into the system of Kumar-Oliver to allow for results tailored to particular jobs performed by certain individuals. 

Kumar-Oliver-Crouthamel teaches 2/18/20. The method/apparatus/medium of claim 1/17/19, further comprising: 
	identifying a category of the environment (Kumar: Paragraph [0039], “The event icon 190 may be highlighted in a color that indicates the event category as alarm, fault, or issue so an operator can more rapidly appraise the seriousness of the subject events. The event icon 190 may graphically indicate a specific event, for example a man-down event, a gas high event, an invalid data range event, etc. (i.e., different events are represented using different event icons 190).”); 
	and identifying a set of hazards associated with the category of the environment based at least in part on the set of data, wherein determining the safety concern is further based at least in part on the identified set of hazards (Kumar: Paragraph [0039], “The event icon 190 may be highlighted in a color that indicates the event category as alarm, fault, or issue so an operator can more rapidly appraise the seriousness of the subject events. The event icon 190 may graphically indicate a specific event, for example a man-down event, a gas high event, an invalid data range event, etc. (i.e., different events are represented using different event icons 190).”). 

Kumar-Oliver-Crouthamel teaches 3. The method of claim 1, further comprising: 
	identifying a certification level associated with the work task allocation and a certification level of each individual of the set of individuals (Kumar: Paragraph [0032], “When the worker 102 prepares to dispatch to the work yard 101, for example when suiting up and/or donning protective equipment and monitors, the identity of monitors 104 may be associated with each specific worker 102. This may be done by scanning bar codes or RFID tags coupled to the subject monitors 104 with a scanner device or reader device, entering an identity of the worker 102 in an interface of the monitoring system 110, and creating by the monitoring system 110 an association between the identity of the worker 102 and the monitors 104 carried by the worker 102”; Crouthamel: Paragraphs [0195]-[0196], “the tag assigned to the worker comprises identity information of the worker, such as name, size, weight, job title/function, company, languages spoken, certifications/licenses, accommodations, approved tasks… NFC tags 1504 assigned to locations, each location tag placed in a location comprising information of the location in which the location tag is placed. Certain parameters associated with the location may be programmed into the NFC tag, such as for example, location name, latitude/longitude/GPS coordinates, typical temperature, typical humidity, a level of authorization needed to enter/service the location, the type of equipment in the location, a certification/license needed to operate equipment at the location, personal protection or safety gear required”); 
	and identifying a set of hazards associated with the work task allocation based at least in part on the set of data and the identified certification level associated with the work task and the certification level of each individual of the set of individuals, wherein determining the safety concern is further based at least in part on the identified set of hazards individuals (Kumar: Paragraph [0033], “The monitoring station 110 and the application 112 associates or organizes the information received from the monitors 104 worker-by-worker, and then analyzes the information associated with each worker 102 in turn”; the hazard determination is based on the sensors and data specific to a particular worker’s information in the database; Crouthamel: Paragraphs [0195]-[0196], “the tag assigned to the worker comprises identity information of the worker, such as name, size, weight, job title/function, company, languages spoken, certifications/licenses, accommodations, approved tasks… NFC tags 1504 assigned to locations, each location tag placed in a location comprising information of the location in which the location tag is placed. Certain parameters associated with the location may be programmed into the NFC tag, such as for example, location name, latitude/longitude/GPS coordinates, typical temperature, typical humidity, a level of authorization needed to enter/service the location, the type of equipment in the location, a certification/license needed to operate equipment at the location, personal protection or safety gear required”). 

Regarding claims 4-10, Kumar-Oliver-Crouthamel teaches the base claims. The content of the alert message being micro-learning lessons, providing prevention tips, or containing links to such is treated as non-functional descriptive material and not afforded patentable weight, being the equivalent of printed materials for the purpose of examination. See MPEP 2111.05. 

Kumar-Oliver-Crouthamel teaches 11. The method of claim 1, further comprising: 
	receiving, from a sensor wearable by an individual of the set of individuals, sensor data comprising environmental information associated with the environment or biometric information associated with the individual of the set of individuals, wherein receiving the set of data related to the environment and the set of individuals in the environment comprises receiving the environmental information associated with the environment or the biometric information associated with the individual of the set of individuals (Kumar: Paragraph [0023], “On the other hand, if a gyroscope monitor indicates that a worker is on the ground but a self-location sensor carried by the worker indicates the worker is moving at a walking pace and vital signs transmitted from a biomonitor associated with the worker indicate all vital signs are normal, the gyroscope monitor indication may be distrusted”). 

Kumar-Oliver-Crouthamel teaches 12. The method of claim 11, wherein the sensor comprises a camera, a wearable biometric sensor, or a temperature sensor, or a combination thereof (Kumar: Paragraph [0023], “On the other hand, if a gyroscope monitor indicates that a worker is on the ground but a self-location sensor carried by the worker indicates the worker is moving at a walking pace and vital signs transmitted from a biomonitor associated with the worker indicate all vital signs are normal, the gyroscope monitor indication may be distrusted”). 

Kumar-Oliver-Crouthamel teaches 13. The method of claim 11, wherein the biometric information and the environmental information associated with the individual in the environment comprises: 
	a blood pressure of the individual, a temperature of the individual, a heart rate and rhythm of the individual, a breathing pattern of the individual, or any combination thereof (Kumar: Paragraph [0023], “On the other hand, if a gyroscope monitor indicates that a worker is on the ground but a self-location sensor carried by the worker indicates the worker is moving at a walking pace and vital signs transmitted from a biomonitor associated with the worker indicate all vital signs are normal, the gyroscope monitor indication may be distrusted”); 
	and the environmental information associated with the environment comprises a physical condition of the environment, a physical condition of the individual, a chemical condition of the environment, an ergonomic condition of the environment, or a radiation condition of the environment, or any combination thereof (Kumar: Paragraph [0023], “On the other hand, if a gyroscope monitor indicates that a worker is on the ground but a self-location sensor carried by the worker indicates the worker is moving at a walking pace and vital signs transmitted from a biomonitor associated with the worker indicate all vital signs are normal, the gyroscope monitor indication may be distrusted”). 

Kumar-Oliver-Crouthamel teaches 14. The method of claim 1, further comprising: 
	receiving user-defined safety data comprising potential safety hazards related to the individual or the set of individuals or within the environment, wherein receiving the set of data related to the environment and the set of individuals in the environment comprises receiving the user-defined safety data (Kumar: Paragraph [0045], “the monitoring station 110 receives definitions of associations of identities of the monitors 104 to identities of the workers 102. The information may be received from an electronic scanning device or from an application executing on a computer that is coupled to an electronic scanning device. Alternatively, workers and/or supervisors of workers may manually enter identities of monitors 104 and link them or associate them to the identities of the workers 102 using a user interface of a work station or computer before dispatching to the work yard 101.”). 

Kumar-Oliver-Crouthamel teaches 15. The method of claim 1, wherein the environment comprises a worksite (Kumar: Paragraph [0019], “a wide variety of work environments including, but not limited to, refineries, chemical plants, paper plants, semiconductor manufacturing plants, food processing plants, transportation sites, construction sites, hazardous materials cleanup teams, national safety teams, and the like”). 

Kumar-Oliver-Crouthamel teaches 16. The method of claim 1, wherein the set of data related to the environment and the set of individuals in the environment is user-defined (Kumar: Paragraph [0045], “the monitoring station 110 receives definitions of associations of identities of the monitors 104 to identities of the workers 102. The information may be received from an electronic scanning device or from an application executing on a computer that is coupled to an electronic scanning device. Alternatively, workers and/or supervisors of workers may manually enter identities of monitors 104 and link them or associate them to the identities of the workers 102 using a user interface of a work station or computer before dispatching to the work yard 101.”). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2018/0024091 A1) describes a system for tracking operator status wirelessly using a safety device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453